OTIS, Justice.
This is an appeal from an order of the Juvenile Division of the Hennepin County District Court finding that appellant on November 5, 1978, committed an act of criminal damage to property exceeding $300, Minn.Stat. § 609.595, subd. 1(3) (1978). The district court did not make a finding of delinquency but deferred the dispositional hearing until this appeal is decided. Having concluded that the evidence of defendant’s participation in the act with which he was charged was legally insufficient, we reverse.
The evidence established that appellant and another juvenile committed an act of criminal damage to property on November 6, 1978, at a drainage and land-fill project. Appellant was not charged with that act. He was charged with having committed criminal damage to the same property on the previous weekend. Nevertheless the evidence of misconduct on November 6 was used circumstantially to prove appellant’s role in the earlier incident. Because the evidence did not exclude the reasonable hypothesis that others had committed the earlier act and that he was merely trying to duplicate their actions on the sixth, the state’s proof is legally insufficient to establish beyond a reasonable doubt that appellant participated in the offense charged.
Reversed.